﻿On behalf of the United Arab Emirates, I have
the honour to extend to Mr. Hunte and to his friendly
country, Saint Lucia, our sincerest congratulations on
his election to the presidency of the General assembly
at its fifty-eighth session.
I should also like to thank his predecessor, Mr.
Jan Kavan, for his valuable efforts and effective
leadership of the previous session.
On this occasion, I would also like to express our
appreciation to Secretary-General Kofi Annan for his
wise leadership and perseverance in his efforts to
enhance the role of the United Nations in maintaining
peace, security and sustainable development.
Despite our hopes and the great humanitarian
expectations that we entertained with the dawn of the
new millennium, there remain many regional and
international issues that have not been resolved and are
a major concern to us all. They represent a serious
threat to international peace and security, as well as to
the stability, development and prosperity of peoples, all
of which depend on respect for and implementation of
the norms of international laws, and conventions.
The regrettable events that our world is
witnessing today are but the natural aftermath of the
previous political era, which was characterized by
conflicts, occupation, oppression, injustice, the violation
of human rights and wars that led to a wide range of
arm races at the expense of human, economic and
environmental development. If we are to confront and
contain these challenges and their repercussions, it is
17

important to reform the United Nations and all its main
bodies — especially the Security Council, the General
Assembly and the Economic and Social Council — as
well as to enhance cooperation and coordination
between these international organizations and regional
organizations.
Maintaining stability and security in the Arab
Gulf area is an essential priority, not only for the peoples
of the region, but also for the entire world. Accordingly,
within the framework of the Gulf Cooperation Council
and of bilateral, regional and international relations, the
United Arab Emirates has adopted a foreign policy
based on peaceful coexistence, confidence-building,
good-neighbourliness, mutual respect, non-interference in
the internal affairs of others, the settlement of disputes
and the ending of occupation by peaceful means.
On the basis of its commitment to these doctrines
and the principles of the Charter of the United Nations,
the United Arab Emirates believes that the way to end the
occupation of its three islands — Greater Tumb, Lesser
Tumb and Abu Moussa — by the Islamic Republic of
Iran is by peaceful means that would spare the region
from the atrocities of warfare from which its people
have suffered for the past three decades. Therefore, the
United Arab Emirates reiterates its call on the Islamic
Republic of Iran to reconsider its position and to
respond to the peaceful initiative that we announced a
few years ago, which calls on both countries to engage
in serious bilateral negotiations or to resort to the
International Court of Justice, as has been done in other
bilateral issues that have been settled in accordance
with the principles of the Charter of the United Nations
and the provisions of international law.
The question of the three occupied islands, which
belong to the United Arab Emirates, has been on the
agenda of the Security Council since their occupation
by Iran in 1971. In this regard, we reaffirm the
complete sovereignty of the United Arab Emirates over
Greater Tumb, Lesser Tumb and Abu Moussa and on
their regional air space and waters, the continental
shelf and the economic zone of the three islands, which
are considered an indivisible part of the regional
sovereignty of the United Arab Emirates. The United
Arab Emirates calls on the Iranian Government to
address this sensitive and important issue in a positive
spirit in order to end the occupation. We hope that the
current bilateral communications and meetings
between the United Arab Emirates and the Islamic
Republic of Iran will lead to a solution that will cement
their good-neighbourly relations, enhance cooperation
and mutual interests between the two countries, and
strengthen the foundations of security, stability and
prosperity in this important region.
Since the last session of the General Assembly,
the world has witnessed many changes in the political
and security fields that have had a strong impact on our
international relations, especially those related to peace
and security in the Arab Gulf region. This has had
consequences and repercussions that may undermine
the foundations of peace, stability and development in
the area and the world.
The United Arab Emirates, which is deeply
concerned about the continued suffering of the
brotherly Iraqi people and the deterioration of their
humanitarian, security, social, economic and
environmental conditions, reaffirms that the restoration
of security and stability in Iraq and the country’s return
to the international community will not be achieved
without the collective efforts of the regional and
international community to help the Iraqi people
reform their constitutional and developmental
institutions and to enable them to manage their internal
affairs and external relations with their neighbours and
other countries so that they can play their responsible
and historic role in the region.
We therefore reiterate our expression of welcome
and support for the efforts made by the provisional
Iraqi Governing Council and the interim Iraqi
Administration. We hope that the United Nations will
play an increasingly important role in resolving the
situation in Iraq; in its reconstruction; in maintaining
its territorial integrity, unity and the right of its people
to self-determination; in the election of its
Government; in its political future; and in the
exploitation of its natural resources.
The United Arab Emirates has been closely
following the dangerous developments in the occupied
Palestinian territories. We condemn the policies of
targeted killings and closure being carried out by Israel, in
violation of all relevant international and humanitarian
laws. We therefore call upon the Quartet and on other
influential countries to revitalize the peace process and
to compel Israel to implement the road map, which
stipulates an end to the Israeli occupation and the
establishment of a Palestinian State by 2005. The road
map also calls on Israel to refrain from building illegal
settlements and to ensure the return of the refugees.
18

We demand that Israel cease placing obstacles in
the way of the implementation of the road map —
obstacles such as the killing and destruction
perpetrated by Israeli occupying forces against
Palestinians and their property in the West Bank and
the Gaza Strip. We also demand that Israel lift the
unjust siege on President Yasser Arafat and the
Palestinian people, dismantle the separation fence and
release Palestinian prisoners in Israeli prisons.
A fair, lasting and comprehensive settlement of
the Middle East conflict requires a commitment by
Israel to adhere to international resolutions, which are
based on the principle of land for peace; the Arab
peace initiative, endorsed by the Beirut Summit,
including the Syrian and Lebanese tracks; and Israeli
withdrawal from all Palestinian and Arab lands
occupied since 1967, including Al-Quds Al-Sharif, the
Syrian Golan and the Lebanese Shaba’a Farms area.
The Middle East region, including the Arab Gulf,
must be freed of all weapons of mass destruction, and
Israel must join the Treaty on the Non-Proliferation of
Nuclear Weapons and subject its nuclear facilities to
the safeguards of the International Atomic Energy
Agency, pursuant to relevant United Nations resolutions.
The United Arab Emirates condemns all forms
and manifestations of terrorism. We call for the
mustering of national, regional and international efforts
to combat and eradicate such a dangerous phenomenon,
because it is exploited by radicals and outlaws as
means to achieve their destructive goals.
In this respect, we express our deepest sorrow
following the criminal attack perpetrated against the
United Nations headquarters, as well as against the
Jordanian Embassy in Baghdad and against the Imam
Ali mosque in Najaf, which resulted in the killing of
Imam Mohammed Baqer Alhakeem and a number of
innocent victims. We stand shoulder to shoulder with
those countries that have been the targets of terrorist
criminal attacks, in particular our brothers in the
Kingdom of Saudi Arabia. We express our support for
all the measures taken by Saudi Arabia to eradicate
these terrorist activities.
In the meantime, we call on the international
community to convene an international conference to
tackle terrorism and eradicate its causes and tools. We
also reaffirm the importance of respect for human
rights, transparency and openness based on mutual
respect of the cultural heritage and the beliefs of
peoples, so as to avoid creating a fertile breeding ground
for frustration and hatred from which the terrorists derive
their raison d’être and their motivation.
Despite the numerous international conferences,
particularly the World Summit on Sustainable
Development and the International Conference on
Financing for Development, aimed at tackling the
imbalance in international economic relations and its
effect on international economic development, the
majority of the world’s people continue to live in
unstable and inhuman conditions, characterized by
increased poverty, the spread of disease and illiteracy,
because of the increasing economic gap between
developed and developing countries. Developed
countries must commit to implementing the pledges
they made according to international resolutions.
From this perspective, the United Arab Emirates
calls on the international community to fulfil its
commitment to providing development assistance to poor
countries, in particular the least developed countries.
International financial and development institutions as
well as the private sector should plan strategies geared
towards providing financial and development resources in
order to implement economic development programmes
in developing and poor countries, all within an
environmentally friendly framework, ensuring access by
such countries to new technologies, in order to
alleviate the external debt burden and remove tariffs on
international trade, which would benefit all countries of
the world.
On this occasion, I cannot fail to point out the
confidence placed in the United Arab Emirates by the
international community through its hosting of the
annual meeting of the heads of the International
Monetary Fund and of the World Bank in the Emirate
of Dubai, a meeting that concluded its work on 24
September. We are very satisfied with the outcome of
that meeting, particularly the special attention it
focused on the question of development and
cooperation for the purpose of alleviating the impact of
poverty and debt burdens around the world.
In conclusion, the grave challenges facing the
international community today bolster our conviction
more than ever of the importance of adhering to the
principles of the Charter of the United Nations and of
international law, as our point of reference in resolving
regional and international disputes and differences.
19

We express the hope that the meetings and
debates held during this session of the General
Assembly will succeed in strengthening the role of the
United Nations as a multilateral Organization and in
the maintenance of international peace and security.









